 

Exhibit 10.01

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 24th day
of July, 2013, by and between, Andrew Hidalgo (“Hidalgo”) and WPCS International
Incorporated, a Delaware corporation (the “Company”).

 

WHEREAS, Hidalgo is employed as the President and Chief Executive Officer of the
Company pursuant to an employment agreement dated as of February 1, 2010,
between the Company and Hidalgo (the “Employment Agreement”);

 

WHEREAS, the Company and Hidalgo desire to enter into this agreement providing
for Hidalgo’s amicable resignation from the Company’s employment, and to settle
any payments that may be due under the Employment Agreement; and

 

WHEREAS, Hidalgo is considering making an offer to the Company to acquire the
Company’s subsidiaries located in Trenton, New Jersey and Australia (the
“Acquisition”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

 

1. Termination Date. Hidalgo acknowledges that his last day of employment with
the Company will be July 30, 2013, or such other date mutually agreed upon
between the Company and Hidalgo (the “Termination Date”). Hidalgo will also
resign as a member of the Board of Directors of the Company and each of its
subsidiaries (the “Subsidiaries”), effective as of the Termination Date. Hidalgo
further understands and agrees that, as of the Termination Date, he will be no
longer authorized to conduct any business on behalf of the Company as an
executive or to hold himself out as an officer, agent or representative of the
Company. Any and all positions and/or titles held by Hidalgo with the Company or
any Subsidiaries of the Company will be deemed to have been resigned as of the
Termination Date.

 

2. Severance.

 

(a) For the period commencing on the Termination Date through the earlier to
occur of (i) the date of the Acquisition of the Trenton and Australia
Subsidiaries, or (ii) October 1, 2013 (the “Severance Period”), the Company
shall continue to pay Hidalgo his current base salary at the rate of $325,000
per year (the “Severance Employment Payment”) through the Company’s normal
payroll process. The Company will make the appropriate payments of payroll taxes
such as FICA, Medicare and other relevant taxes, consistent with the normal
payroll process for its employees. Hidalgo will not be entitled to payment of
any bonus, vacation or other incentive compensation during the Severance Period.

 

(b) In the event the Acquisition has not been consummated prior to the
expiration of the Severance Period, Hidalgo shall be entitled to the full
payment of the Severance Payment (as defined in the Employment Agreement) due
pursuant to Section 10.4 of the Employment Agreement, less any amounts paid
between the Termination Date and the expiration of the Severance Period (the
“Adjusted Severance Payment”). The parties shall negotiate in good faith with
respect to the payment terms for the Adjusted Severance Payment. Until such time
as the parties reach a mutually satisfactory agreement, the Company shall
continue to pay Hidalgo his current base salary at the rate of $325,000 per year
through the Company’s normal payroll process. The Company will make the
appropriate payments of payroll taxes such as FICA, Medicare and other relevant
taxes, consistent with the normal payroll process for its employees. Hidalgo
will not be entitled to payment of any bonus, vacation or other incentive
compensation during this time. The aggregate amount of all such payments shall
in no event exceed the adjusted Severance Payment. Notwithstanding the
foregoing, it is agreed and understood that Hidalgo, at his option, may apply
the adjusted Severance Payment to the purchase price for the Acquisition, but
any such agreement shall be set forth in an independent agreement related to the
Acquisition on terms and conditions mutually agreed upon between Hidalgo and the
Company, including but not limited to the aggregate purchase price for the
Acquisition.

 



 

 

 

3. Stock Options. Any vesting of stock options (the “Options”) to purchase
shares of the common stock of the Company previously granted to Hidalgo shall
terminate as of the Termination Date. Hidalgo shall have the right at any time
within 120 days following the Termination Date or the remaining term of the
Options, whichever is the lesser, to exercise in whole or in part the Options to
the extent, but only to the extent, that the Options were exercisable as of the
date of the Termination Date and had not previously been exercised.

 

4. Health Benefits. Hidalgo will be entitled to continue to receive medical and
other insurance benefits during the Severance Period under the applicable plans
maintained by the Company, consistent with the Company’s then current practice.
After the expiration of the Severance Period, Hidalgo will be eligible for
benefit continuation under COBRA.

 

5. Expense Reimbursements. The Company shall promptly reimburse Hidalgo for
reasonable expenses incurred by him during the term of the Employment Agreement
in connection with his services under the Employment Agreement, provided Hidalgo
provides the Company with reasonably acceptable proof of such expenses no later
than the Termination Date. No further expenses may be incurred by Hidalgo after
the Termination Date.

 

6. Assignment of Certain Rights and Personal Property. Hidalgo is hereby
assigned all right, title and interest possessed by the Company in the laptop
computer, automobile and cellphone (the “Personal Property”), of which he has
use as of the Termination Date; provided that Hidalgo shall make arrangements to
assume all payment and other obligations related to the use of the Personal
Property, to the reasonable satisfaction of the Company.

 

7. Survival of Provisions of Employment Agreement. Section 6.1 and Article 7 of
the Employment Agreement shall remain in full force and effect in accordance
with the terms thereof or any relevant statute of limitation with respect to the
provisions of such sections.

 



2

 

 

8. Hidalgo’s Release. In consideration for the payments and benefits described
above and for other good and valuable consideration, Hidalgo hereby releases and
forever discharges the Company and its Subsidiaries, as well as its affiliates
and all of their respective directors, officers, employees, members, agents, and
attorneys, of and from any and all manner of actions and causes of action,
suits, debts, claims, and demands whatsoever, in law or equity, known or
unknown, asserted or unasserted, which he ever had, now has, or hereafter may
have on account of his employment with the Company, the termination of his
employment with the Company, and/or any other fact, matter, incident, claim,
injury, event, circumstance, happening, occurrence, and/or thing of any kind or
nature which arose or occurred prior to the date when he executes this
Agreement, including, but not limited to, any and all claims for wrongful
termination; breach of any implied or express employment contract; unpaid
compensation of any kind; breach of any fiduciary duty and/or duty of loyalty;
breach of any implied covenant of good faith and fair dealing; negligent or
intentional infliction of emotional distress; defamation; fraud; unlawful
discrimination, harassment; or retaliation based upon age, race, sex, gender,
sexual orientation, marital status, religion, national origin, medical
condition, disability, handicap, or otherwise; any and all claims arising under
arising under Title VII of the Civil Rights Act of 1964, as amended (“Title
VII”); the Equal Pay Act of 1963, as amended (“EPA”); the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Americans with Disabilities Act
of 1990, as amended (“ADA”); the Family and Medical Leave Act, as amended
(“FMLA”); the Employee Retirement Income Security Act of 1974, as amended
("ERISA"); the Sarbanes-Oxley Act of 2002, as amended (“SOX”); the Worker
Adjustment and Retraining Notification Act of 1988, as amended (“WARN”); and/or
any other federal, state, or local law(s) or regulation(s); any and all claims
for damages of any nature, including compensatory, general, special, or
punitive; and any and all claims for costs, fees, or other expenses, including
attorneys' fees, incurred in any of these matters. The Company acknowledges,
however, that Hidalgo does not release or waive any rights to contribution or
indemnity under this Agreement to which he may otherwise be entitled. The
Company also acknowledges that Hidalgo does not release or waive any claims, and
that he retains any rights he may have, to any vested 401(k) monies (if any) or
benefits (if any), or any other benefit entitlement that is vested as of the
Termination Date pursuant to the terms of any Company-sponsored benefit plan
governed by ERISA. Nothing contained herein shall release the Company from its
obligations set forth in this Agreement.

 

9. Company Release. In exchange for the consideration provided for in this
Agreement, the Company irrevocably and unconditionally releases Hidalgo of and
from all claims, demands, causes of actions, fees and liabilities of any kind
whatsoever, which it had, now has or may have against Hidalgo, as of the date of
this Agreement, by reason of any actual or alleged act, omission, transaction,
practice, conduct, statement, occurrence, or any other matter, within the
reasonable scope of Hidalgo’s employment. The Company represents that, as of the
date of this Agreement, there are no known claims relating to Hidalgo.
Notwithstanding the foregoing, this release does not include Company’s right to
enforce the terms of this Agreement

 

10. Future Cooperation. Hidalgo agrees to reasonably cooperate with the Company,
its financial and legal advisors in any claims, investigations, administrative
proceedings or lawsuits which relate to the Company and for which Hidalgo may
possess relevant knowledge or information. Any travel and accommodation expenses
incurred by the Hidalgo as a result of such cooperation will be reimbursed in
accordance with the Company’s standard policies. The parties agree that should
Hidalgo’s assistance be required in connection with any business matters that
the parties will agree to reasonable compensation for such services.

 



3

 

 

11. Applicable Law and Dispute Resolution. Except as to matters preempted by
ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of Delaware, exclusive of
its conflicts of laws principles. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of Delaware, for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby.

 

12. Entire Agreement. This Agreement may not be changed or altered, except by a
writing signed by both parties. Until such time as this Agreement has been
executed and subscribed by both parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such. This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the parties.

 

13. Assignment. Hidalgo has not assigned or transferred any claim he is
releasing, nor has he purported to do so. If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Hidalgo’s heirs, administrators, representatives,
executors, successors, and assigns, and will insure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.

 

14. Binding Effect. This Agreement will be deemed binding and effective
immediately upon its execution by the Hidalgo; provided, however, that in
accordance with the Age Discrimination in Employment Act of 1967 (“ADEA”) (29
U.S.C. § 626, as amended), Hidalgo’s waiver of ADEA claims under this Agreement
is subject to the following: Hidalgo may consider the terms of his waiver of
claims under the ADEA for twenty-one (21) days before signing it and may consult
legal counsel if Hidalgo so desires. Hidalgo may revoke his waiver of claims
under the ADEA within seven (7) days of the day he executes this Agreement.
Hidalgo’s waiver of claims under the ADEA will not become effective until the
eighth (8th) day following Hidalgo’s signing of this Agreement. Hidalgo may
revoke his waiver of ADEA claims under this Agreement by delivering written
notice of his revocation, via facsimile and overnight mail, before the end of
the seventh (7th) day following Hidalgo’s signing of this Agreement to: Thomas
A. Rose, Esq., Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New
York, NY 10006, Fax: 212-930-9725. In the event that Hidalgo revokes his waiver
of ADEA claims under this Agreement prior to the eighth (8th) day after signing
it, the remaining portions of this Agreement shall remain in full force in
effect, except that the obligation of the Company to provide the payments and
benefits set forth in Section 2 of this Agreement shall be null and void.
Hidalgo further understands that if Hidalgo does not revoke the ADEA waiver in
this Agreement within seven (7) days after signing this Agreement, his waiver of
ADEA claims will be final, binding, enforceable, and irrevocable.

 

HIDALGO UNDERSTANDS THAT FOR ALL PURPOSES OTHER THAN HIS WAIVER OF CLAIMS UNDER
THE ADEA, THIS AGREEMENT WILL BE FINAL, EFFECTIVE, BINDING, AND IRREVOCABLE
IMMEDIATELY UPON ITS EXECUTION.

 



4

 

 

15. Acknowledgement. Hidalgo acknowledges that he: (a) has carefully read this
Agreement in its entirety; (b) has been presented with the opportunity to
consider it for at least twenty-one (21) days; (c) has been advised to consult
and has been provided with an opportunity to consult with legal counsel of his
choosing in connection with this Agreement; (d) fully understands the
significance of all of the terms and conditions of this Agreement and has
discussed them with his independent legal counsel or has been provided with a
reasonable opportunity to do so; (e) has had answered to his satisfaction any
questions asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) is signing this Agreement voluntarily and
of his own free will and agrees to abide by all the terms and conditions
contained herein.

 

16. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally, (ii) by first class mail, certified, return receipt
requested, postage prepaid, (iii) by overnight courier, with acknowledged
receipt, or (iv) by facsimile transmission followed by delivery by first class
mail or by overnight courier, in the manner provided for in this Section, and
properly addressed as follows:

 

If to the Company:WPCS International Incorporated

One East Uwchlan Avenue, Suite 301

Exton, PA 19341

Fax: 610-903-0401

 

With a copy to:Thomas A. Rose, Esq

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Fax: 212-930-9725

 

If to Hidalgo: Mr. Andrew Hidalgo

10 East Kentucky Avenue

Long Beach Township, NJ 08008

ahidalgo@msn.com

 

With a copy to:Gurinder J. Singh, Esq

Miller, Canfield, Paddock and Stone P.L.L.C.

500 Fifth Avenue, 43rd Floor

New York, NY 10110

Fax: 212-704-4410

 

17. Facsimile, Counterparts. This Agreement may be executed in facsimile
counterparts, each of which, when all parties have executed at least one such
counterpart, shall be deemed an original, with the same force and effect as if
all signatures were appended to one instrument, but all of which together shall
constitute one and the same Agreement.

 

[Signature page follows]

 



5

 

 

IN WITNESS HEREOF, the parties hereby enter into this Agreement and affix their
signatures as of the date first above written.

 

WPCS INTERNATIONAL INCORPORATED

 

 

By: /s/ SEBASTIAN GIORDANO
Name: Sebastian Giordano

 

Title: On behalf of WPCS International Incorporated as

Chairman and Director of Special Committee

 

 

/s/ ANDREW HIDALGO

Andrew Hidalgo

 

 



6

 